DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment to claim 20 overcomes the objection to claim 20.  Accordingly, the objection to claim 20 is withdrawn.
Applicant's arguments with respect to claims 1 – 10 have been considered but are moot in view of the new ground(s) of rejection. 
Applicant’s arguments with respect to claims 16 – 20 have been considered, but they are not persuasive.  Please see the rejection(s) below.  Thus, Applicant’s traversal of the instant rejection on these grounds is deemed unsuccessful.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1 – 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (Japanese Patent Publication No. 2012-104427).

Further, the Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458,459 (CCPA 1963). See MPEP §2114. The recitation of "a patterning paste for patterning metal nanowires" does not distinguish the present invention over the prior art, Lee, which teaches the structure as claimed.
Regarding claim 2, Lee discloses wherein the carrier further comprises a thickener (Abstract).  
Regarding claim 3, Lee discloses wherein the complexing agent further comprises an amine (page 11, Technical Solution).  
Regarding claim 4, Lee discloses wherein the amine comprises bis(hexamethylene) triamine (page 11, Technical Solution).  
Regarding claim 5, Lee discloses wherein the patterning paste comprises 0.1 to 12 weight percent of the amine, based on total weight of the patterning paste (page 11, Technical Solution).  

Regarding claim 7, Lee discloses wherein the patterning paste comprises up to 50 weight percent of the humectant, based on total weight of the patterning paste (page 11, Technical Solution).  
Regarding claim 8, Lee discloses wherein the patterning paste cuts metal nanowires (page 11, Technical Solution).  
Regarding claim 9, Lee discloses wherein the metal nanowires comprise silver, gold, copper, and/or nickel nanowires (page 11, Technical Solution).  
Regarding claim 10, Lee discloses wherein the patterning paste comprises up to 10 weight percent of the thickener, based on total weight of the patterning paste (page 11, Technical Solution).  

2.	Claims 16 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winoto et al. (U.S. Patent Publication No. 2011/0253668).
Regarding claim 16, in Figure 1, Winoto discloses a consumer electronic product comprising: a substrate (14) having a surface bearing metal nanowires (16), wherein the metal nanowires of the substrate are selectively patterned (the metal nanowires are patterned, Abstract and paragraph [0006]; Figure 1) by applying a patterning paste comprising a complexing agent comprising guanidine thiocyanate to the substrate such that the metal nanowires are selectively cut into a pattern (this is an apparatus claim, thus the method of selectively patterning the metal nanowires holds no patentable weight; Winoto teaches patterned metal nanowires).  

Regarding claim 18, Winoto discloses wherein the metal nanowires comprise silver nanowires (paragraph [0025]).  
Regarding claim 19, Winoto discloses wherein the substrate comprises a circuit board or an antenna (Figure 1).  
Regarding claim 20, Winoto discloses wherein the consumer electronic product comprises a touchscreen (paragraph [0002]).

Allowable Subject Matter
Claims 11 – 15 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREMESHA S WILLIS whose telephone number is (571)270-3391. The examiner can normally be reached Monday-Friday 8am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TREMESHA S WILLIS/Primary Examiner, Art Unit 2847